Exhibit 10.2

Execution Version

AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of September 20, 2017 (this “Amendment”) between
CORPORATE CAPITAL TRUST, INC. (the “Borrower”), the Lenders executing this
Agreement on the signature pages hereto and JPMORGAN CHASE BANK, N.A., in its
capacity as Administrative Agent (the “Administrative Agent”) under the Credit
Agreement referred to below.

The Borrower, the Lenders party thereto, and the Administrative Agent are
parties to a Senior Secured Term Loan Credit Agreement dated as of May 20, 2014
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Credit Agreement”).

The Borrower and the Lenders party hereto wish now to amend the Credit Agreement
in certain respects, and accordingly, the parties hereto hereby agree as
follows:

Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein. This
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, the Credit Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Amended and Restated Definitions. Section 1.01 of the Credit Agreement
shall be amended by amending and restating the following definitions in their
entirety as follows:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or a Designated
Subsidiary in the ordinary course of business. For the avoidance of doubt, in
respect of the Borrower, the term “Affiliate” shall include KKR Credit Advisors
(US) LLC and its Affiliates.

“Affiliate Agreements” means any investment advisory agreement approved by the
Borrower’s shareholders between the Borrower or any of its Subsidiaries, on the
one hand, and any of their Affiliates, on the other hand.

“Sensitive Information” means the underlying documentation related to any
Portfolio Investment, any underwriting memoranda or similar materials with
respect to any Portfolio Investment, any information or materials prepared by
CNL Fund Advisors Company, KKR Asset Management LLC, KKR Credit Advisors (US)
LLC or any of their respective Affiliates in connection with the investment
process or strategy of the



--------------------------------------------------------------------------------

Borrower or any valuation reports provided by the Approved Third-Party Appraiser
or Independent Valuation Provider (it being understood that the final valuation
amounts included in such reports shall not be deemed to be Sensitive Information
and shall be provided in summary form (but without supporting detail) to the
extent required by this Agreement).

2.03. Article VII. Clause (o) of Article VII of the Credit Agreement shall be
amended and restated in its entirety as follows:

“(o) KKR Credit Advisors (US) LLC (so long as it is a Subsidiary of KKR & Co.
L.P.) or any Subsidiary of KKR & Co. L.P. that is organized under the laws of a
jurisdiction located in the United States of America and in the business of
managing or advising clients shall be neither the investment advisor nor the
investment sub-advisor for the Borrower for more than three months unless a
replacement investment advisor or sub-advisor, as applicable, is approved by the
Required Lenders within three months of such change;”

Section 3. Representations and Warranties. As of the date hereof, the Borrower
represents and warrants to the Lenders and the Administrative Agent, that this
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective upon satisfaction of the following conditions:

(a) Execution. The Administrative Agent shall have received counterparts of this
Agreement executed by the Borrower and the Required Lenders.

(b) Officer’s Certificate. The Administrative Agent shall have received an
officer’s certificate, dated the date hereof and signed by the President, a Vice
President or a Financial Officer of the Borrower confirming that the
representations and warranties of the Borrower and each other Obligor set forth
in the Credit Agreement and in the other Loan Documents shall be true and
correct in all material respects (unless the relevant representation and
warranty already contains a materiality qualifier or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of the Credit Agreement and in Sections
2.01, 2.02 and 2.04 through 2.08 of the Guarantee and Security Agreement, in
each such case, such representation and warranty shall be true and correct in
all respects) on and as of the date hereof, or, as to any such representation or
warranty that refers to a specific date, as of such specific date.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect and this Amendment shall not
constitute a novation of the Credit Agreement or any other Loan Document. This
Amendment, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all other prior agreements and understandings,
both written and oral among the parties hereto with respect to the



--------------------------------------------------------------------------------

subject matter hereof. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

CORPORATE CAPITAL TRUST, INC.,as Borrower By:   /s/ Chirag Bhavsar Name:  
Chirag Bhavsar Title:   Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A.,as Administrative Agent and a Lender

By:   /s/ Michael Kusner Name:   Michael Kusner Title:   Vice President – J.P.
Morgan

CCT Amendment No. 1